DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are again rejected under 35 U.S.C. 103 as being unpatentable over Sutcliff et al. (10,926,327) in view of Ferrar et al. (2016/0114432) and Scott et al. (2014/0287080).  
Sutcliff et al. discloses a 3D forming apparatus, comprising a build platform 102 for supporting an object 103 built by selective laser melting powder 104, which is deposited by a  dispensing apparatus 108 and a wiper 109, a laser module 105 generates a laser for melting 
the powder 104, an optical module 106, wherein the laser enters the build chamber via a window 107. 
 	Sutcliff et al. further discloses manifolds 1a, 1b positioned either side of a volume above the build platform 102 with both sides of the aperture of each manifold 1a, 1b open to the build chamber 101 to draw gas, typically an inert gas, from the build chamber 101 and propels the gas into the volume above the build platform 102 and manifold 1b draws gas from the volume above the build platform 102 (as indicated by the arrows and dotted lines) to create a substantially planar (or blade-like) laminar flow over the build platform 102, wherein the inert gas is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6, and a filter 114 is provided in the recirculation loop 111 to filter from 
the gas condensate that has become entrapped in the flow, wherein more than one inlet 112 may be provided in the build chamber 101, and that the recirculation loop 111 may be contained within the build chamber 101 (see col. 6, lines 4-15).
	Sutcliff et al. fails to disclose that the laser module 105 and the optical module 106 generate two overlapping radiative energy regions/envelopes.  
	Ferrar et al. discloses a selective laser solidification apparatus, comprising a build platform 102 located within a build chamber 101, laser modules 1, 2, 3, 4 generate laser beams and define overlapping scanning zones for melting the powder 104 on the powder bed [0039], one or more gas inlets 112 and one or more gas outlets 110 generate a gas flow across the powder bed 104 and forming a recirculation loop 110 within the build chamber [0040], wherein the gas recirculation loop includes a filter 114 to filter from the gas condensate that has become entrapped in the flow [0040].
	It would have been obvious to one of ordinary skill in the art to modify the laser module and the optical module of Sutcliff et al. to provide multiple overlap radiative energy regions as taught by Ferrar et al. in order to ensure curing of a forming article at all regions during a 3D forming process.  
	In regarding to the gas manifold, both Sutcliff et al. and Ferrar et al. disclose that the gas circulating loop 111 including a filter 114 to collect condensation and other impurities across the build surface. Sutcliffe further discloses that gas is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6.  Gas is delivered to openings 5 and 6 through legs 3a, 3b and 4a, 4b of the manifolds 1a, 1b.  A filter 114 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow. Thus, the combination of the manifolds 1a, 1b and the filter 114 would be equivalent to the claimed manifold for exchanging/cleaning the contaminated gas with the clean gas.  
	Alternatively, Scott et al. discloses a filter assembly for an additive manufacturing apparatus, comprising a build chamber 20 providing a controlled atmosphere over a build surface 30, wherein the build chamber 20 has a first gas flow inlet 70, 210 for providing a gas shroud over the build surface, wherein gas pumped into the build chamber via the inlet is exhausted from the build chamber through exhaust 90, wherein the exhausted gas contains particulate matter entrained in the gas stream as it passes through the build chamber [0008], [0032] and a filter 120 or an exhaust manifold 490 is couple to the exhaust 90 and is removably located within the housing between the gas inlet and gas outlet [0008], [0018], wherein the entrapped condensate and particulate matter are treated and neutralized prior to removal of the filter element [0039].
	It would be obvious to one of ordinary skill in the art to improve the filter Sutcliff et al. with a manifold that has an ability to collect, filter and exhaust particles in the build chamber as taught by Scott et al. so that the volatile particles can be captured, neutralized and exhausted as they are collected across the build surface. 
	In regarding to claims 2-3, Scott et al. discloses that a first and second inlets and a first and second outlets can be used on different sections of the housing [0015].  It would have been obvious to one of ordinary skill in the art to provide Sutcliffe et al. with more than one gas inlets and more than one gas outlets at different sections of the build chamber as taught by Scott et al. in order to improve the gas exchange/filter process to be more efficient and more quickly achievable.
	Regarding the number, the locations and the uses of the flow devices or the manifolds, Sutcliffe et al. discloses that the flow device, or the manifold can be one 301 or more 1a, 1b and can be positioned at different locations – at both ends 1a-b or in the center 301 of the build surface 102, 303– within the build chamber 101 and at different stages – printing, as in Figure 3, or material depositing on the build plate as in Figure 6 – during the 3D printing process.  Thus, it would have been obvious to one of ordinary skill in the art to provide one or more manifolds at different locations for different processing stages within the build chamber in order to effectively remove the gas at different locations during different stages of the printing process. 
	Regarding to the number of windows for the radiation energy system, it would have been obvious to one of ordinary skill in the art to provide additional windows for the radiation energy system/laser beams depending on the number of lasers are used and how big the printing area is so that all the build areas can properly cured. 
	
Response to Arguments

Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
The applicants argued that the gas in Sutcliff is filtered in the recirculation loop, not exchanged.  However, the specification indicated that “manifolds to perform gas exchange over large build areas to remove unwanted byproducts resulting from the fusion of power” [0035] or that “the apparatus can include a gas inlet (e.g., gas inlet 210 of the build chamber) configured to introduce into the build chamber, as part of the gas exchange, clean gas (e.g., clean gas 205). In such implementation, each manifold can be further configured include a gas outlet (e.g., gas outlet 235) to remove from the build chamber, as part of the gas exchange, contaminated gas (e.g., contaminated gas 220) containing soot resulting from producing the 3D structure [0055] or that “each manifold can be further configured to include a gas inlet (e.g., gas inlet 210) to introduce into the build chamber, as part of the gas exchange, clean gas (e.g., clean gas 205)” [0056].  Bases on these descriptions, the manifold is considered to be equivalent to a gas filter connected to a gas inlet and a gas outlet to remove unwanted byproducts from the build chamber.  This structure system is disclosed by Sutcliff et al. (10,926,327), Ferrar et al. (2016/0114432) and/or Scott et al. (2014/0287080) in which each of filter is capable to collect and remove the condensation and contaminated gas from the build chamber as described above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743